Dismissed and Opinion filed June 26, 2003








Dismissed and Opinion filed June 26, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00023-CV
____________
 
VAISHNAVI
ENTERPRISES, INC., Appellant
 
V.
 
HARBOR
PROPERTIES, Appellee
 

 
On
Appeal from the 212th District Court
Galveston
County, Texas
Trial
Court Cause No. 01CV0875
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a summary judgment signed September
30, 2002.  The clerk=s record was filed on January 24,
2003.  No brief was filed.
On May 15, 2003, this Court issued an order stating that
unless appellant submitted its brief, together with a motion reasonably
explaining why the brief was late, on or before June 6, 2003, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P. 42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed June 26, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.